In an action, inter alia, to recover damages for the appropriation of real property, the plaintiff appeals from (1) an order of the Supreme Court, Rockland County (Bergerman, J.), dated June 28, 2002, which granted that branch of the defendants’ motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (2), and (2) so much of an order of the same court dated January 14, 2003, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated June 28, 2002, is dismissed, as that order was superseded by the order dated January 14, 2003, made upon reargument; and it is further,
Ordered that the order dated January 14, 2003, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the defendants.
Contrary to the plaintiffs contention, the Supreme Court did not have subject matter jurisdiction over the plaintiffs claims *664(see Court of Claims Act § 9 [2]; Pauchogue Land Corp. v Long Is. State Park Commn., 243 NY 15 [1926]; Nominee Realty v State of New York, 233 AD2d 426, 427 [1996]; Conklin v Palisades Interstate Park Commn., 282 App Div 728 [1953]). Accordingly, the Supreme Court properly, upon reargument, adhered to its original determination granting that branch of the defendants’ motion which was to dismiss the complaint. Smith, J.P., Adams, Crane and Skelos, JJ., concur.